     Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 1 of 14 PageID #: 43



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

MANDY DELLI-VENERI, Personal
Representative for the Estate of Randy S. Shull,

                       Plaintiff,
v.                                                          CIVIL ACTION NO. 2:19-cv-689
                                                            Honorable Joseph R. Goodwin
WEST VIRGINIA DIVISION OF CORRECTIONS
AND REHABILITATION; MICHAEL FLANAGAN,
in his individual official capacity as a correctional
officer employed at the Tygart Valley Regional Jail
and Correctional Facility; and BRITT ADKINS, in his
individual and official capacity as a correctional
officer employed at the Tygart Valley Regional Jail
and Correctional Facility,

                       Defendants.


     ANSWER OF DEFENDANT, WEST VIRGINIA DIVISION OF CORRECTIONS
        AND REHABILITATION, TO PLAINTIFF’S AMENDED COMPLAINT

       COMES NOW Defendant, West Virginia Division of Corrections and Rehabilitation, by

counsel, William E. Murray, and the law firm of Anspach Meeks Ellenberger LLP, and for its

Answer to Plaintiff’s Amended Complaint herein, states as follows:

                                      FIRST DEFENSE

       The Amended Complaint fails to state a claim upon which relief may be granted and,

therefore, this Defendant moves that this matter be dismissed, pursuant to Rule 12 of the Federal

Rules of Civil Procedure.

                                     SECOND DEFENSE

       In specific response to the allegations of the Amended Complaint, the Defendant

responds as follows:
    Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 2 of 14 PageID #: 44



                                               I. Parties

       1.     This Defendant admits the allegations set forth paragraph 1 of the Complaint.

       2.     This Defendant admits the allegations set forth paragraph 2 of the Complaint.

       3.     This Defendant admits the allegations set forth paragraph 3 of the Complaint.

       4.     This Defendant admits the allegations set forth paragraph 4 of the Complaint.

       5.     This Defendant admits the allegations set forth paragraph 5 of the Complaint.

       6.     This Defendant admits the allegations set forth paragraph 6 of the Complaint.

       7.     This Defendant makes no response to the allegations set forth in paragraph 7 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

       8.     This Defendant makes no response to the allegations set forth in paragraph 8 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

                                           II. Facts

       9.     This Defendant admits the allegations set forth paragraph 9 of the Amended

Complaint.

       10.    This Defendant admits the allegations set forth paragraph 10 of the Amended

Complaint.

       11.    This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 11 of the Amended Complaint and therefore denies

the same and demands strict proof.




                                               2
    Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 3 of 14 PageID #: 45



       12.    This Defendant admits the allegations set forth paragraph 12 of the Amended

Complaint.

       13.    This Defendant admits the allegations set forth paragraph 13 of the Amended

Complaint.

       14.    This Defendant admits the allegations set forth paragraph 14 of the Amended

Complaint.

       15.    This Defendant admits the allegations set forth paragraph 15 of the Amended

Complaint.

       16.    This Defendant admits the allegations set forth paragraph 16 of the Amended

Complaint.

       17.    This Defendant admits the allegations set forth paragraph 17 of the Amended

Complaint.

       18.    This Defendant admits the allegations set forth paragraph 18 of the Amended

Complaint.

       19.    This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 19 of the Amended Complaint and therefore denies

the same and demands strict proof.

       20.    This Defendant admits the allegations set forth paragraph 20 of the Amended

Complaint.

       21.    This Defendant admits the allegations set forth paragraph 21 of the Amended

Complaint.

       22.    This Defendant denies the allegations of paragraph 22 of the Amended Complaint

and demands strict proof.




                                              3
    Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 4 of 14 PageID #: 46



       23.    This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 23 of the Amended Complaint and therefore denies

the same and demands strict proof.

       24.    This Defendant makes no response to the allegations set forth in paragraph 24 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

       25.    This Defendant denies the allegations of paragraph 25 of the Amended Complaint

and demands strict proof.

       26.    This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 26 of the Amended Complaint and therefore denies

the same and demands strict proof.

       27.    This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 27 of the Amended Complaint and therefore denies

the same and demands strict proof.

       28.    This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 28 of the Amended Complaint and therefore denies

the same and demands strict proof.

       29.    This Defendant denies the allegations of paragraph 29 of the Amended Complaint

and demands strict proof.

       30.    This Defendant denies the allegations of paragraph 30 of the Amended Complaint

and demands strict proof.




                                               4
     Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 5 of 14 PageID #: 47



        31.     This Defendant admits the allegations set forth paragraph 31 of the Amended

Complaint.

        32.     This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 32 of the Amended Complaint and therefore denies

the same and demands strict proof.

        33.     This Defendant denies the allegations of paragraph 33 of the Amended Complaint

and demands strict proof.

        34.     This Defendant denies the allegations of paragraph 34 of the Amended Complaint

and demands strict proof.

                                      III. Causes of action

                                 Count One – 42 U.S.C. § 1983

        35.     In response to paragraph 35 of the Amended Complaint, this Defendant

incorporate by reference its responses to paragraphs 1 through 34 of the Amended Complaint as

if fully restated herein.

        36.     This Defendant denies the allegations of paragraph 36 of the Amended Complaint

and demands strict proof.

        37.     This Defendant denies the allegations of paragraph 37 of the Amended Complaint

and demands strict proof.

        38.     This Defendant denies the allegations of paragraph 38 of the Amended Complaint

and demands strict proof.

        39.     This Defendant denies the allegations of paragraph 39 of the Amended Complaint

and demands strict proof.




                                                5
     Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 6 of 14 PageID #: 48



        40.     This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 40 of the Amended Complaint and therefore denies

the same and demands strict proof.

        41.     This Defendant makes no response to the allegations set forth in paragraph 41 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

        42.     This Defendant denies the allegations of paragraph 42 of the Amended Complaint

and demands strict proof.

        43.     This Defendant makes no response to the allegations set forth in paragraph 43 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

                            Count Two – State Constitutional Tort

        44.     In response to paragraph 44 of the Amended Complaint, this Defendant

incorporate by reference its responses to paragraphs 1 through 43 of the Amended Complaint as

if fully restated herein.

        45.     This Defendant makes no response to the allegations set forth in paragraph 45 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

        46.     This Defendant denies the allegations of paragraph 46 of the Amended Complaint

and demands strict proof.




                                                6
     Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 7 of 14 PageID #: 49



        47.     This Defendant denies the allegations of paragraph 47 of the Amended Complaint

and demands strict proof.

        48.     This Defendant denies the allegations of paragraph 48 of the Amended Complaint

and demands strict proof.

        49.     This Defendant denies the allegations of paragraph 49 of the Amended Complaint

and demands strict proof.

        50.     This Defendant denies the allegations of paragraph 50 of the Amended Complaint

and demands strict proof.

        51.     This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 51 of the Amended Complaint and therefore denies

the same and demands strict proof.

        52.     This Defendant denies the allegations of paragraph 52 of the Amended Complaint

and demands strict proof.

        53.     This Defendant makes no response to the allegations set forth in paragraph 53 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

                                     Count Three – Negligence

        54.     In response to paragraph 54 of the Amended Complaint, this Defendant

incorporate by reference its responses to paragraphs 1 through 53 of the Amended Complaint as

if fully restated herein.

        55.     This Defendant denies the allegations of paragraph 55 of the Amended Complaint

and demands strict proof.




                                                7
     Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 8 of 14 PageID #: 50



       56.     This Defendant denies the allegations of paragraph 56 of the Amended Complaint

and demands strict proof.

       57.     This Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 57 of the Amended Complaint and therefore denies

the same and demands strict proof.

       58.     This Defendant denies the allegations of paragraph 58 of the Amended Complaint

and demands strict proof.

       59.     This Defendant makes no response to the allegations set forth in paragraph 59 of

the Amended Complaint, because said paragraph merely states conclusions of law for which no

response is necessary. However, to the extent that a response to the allegations contained within

this paragraph is necessary, this Defendant denies the same and demands strict proof.

       60.     This Defendant denies all claims for damages in the “Prayer” paragraph of the

Amended Complaint.

       61.     This Defendant denies all allegations not specifically admitted herein.

                                       THIRD DEFENSE

       This Defendant asserts all common law immunities, including qualified, sovereign,

constitutional, statutory, or any other immunities applicable to this Defendant.

                                      FOURTH DEFENSE

       This Defendant pleads all immunities and defenses available to this Defendant under

Federal and State law.

                                       FIFTH DEFENSE

       This Defendant asserts, so as not to waive, any and all defenses provided for in Rule 12

of the Federal Rules of Civil Procedure, including lack of jurisdiction over the subject matter,




                                                 8
     Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 9 of 14 PageID #: 51



lack of jurisdiction over the person, improper venue, insufficiency of process, insufficiency of

service of process, failure to state a claim upon which relief can be granted, and failure to join a

party.

                                        SIXTH DEFENSE

          This Defendant asserts that it cannot be held vicariously liable for any intentional or

unlawful conduct engaged in by any other individuals or entities not identified as a party to this

matter.

                                      SEVENTH DEFENSE

          To the extent shown to be applicable by discovery, the injuries and damages about which

Plaintiff complains are the result of such and other pre-existing, intervening, or superseding

cause or causes so as to bar any liability on the part of this Defendant, and, therefore, Plaintiff’s

claims against this Defendant should be dismissed with prejudice.

                                       EIGHTH DEFENSE

          To the extent shown to be applicable by discovery, the injuries and damages about which

Plaintiff complains are the result of underlying diseases and/or conditions which were not the

result of the negligence or actions of this Defendant, and, therefore, Plaintiff’s claims against this

Defendant should be dismissed, with prejudice.

                                        NINTH DEFENSE

          This Defendant states that, at all times relevant to the allegations contained in the

Amended Complaint, it acted in good faith and in accordance with clearly established law.




                                                  9
    Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 10 of 14 PageID #: 52



                                       TENTH DEFENSE

       This Defendant states that justification existed at all times for the actions taken by this

Defendant’s employees, representatives, and agents.

                                     ELEVENTH DEFENSE

       This Defendant states that at all times material herein, this Defendant acted in an

objectively reasonable manner and did not violate any legal rights of the Plaintiff, of which the

Defendant knew or, in the exercise of reasonable diligence, should have known.

                                     TWELFTH DEFENSE

       This Defendant asserts that it did not engage in any intentional wrongdoing, any

departure from any prescribed or known standard of action, nor in any willful, wanton,

malicious, reckless, or egregious conduct. Consequently, there is no factual basis to support

Plaintiff’s claim for damages against this Defendant.

                                   THIRTEENTH DEFENSE

       This Defendant reserves the right to file such cross-claims, counterclaims, and third-party

complaints and other pleadings as may be revealed to be appropriate through discovery, as well

as reserving the right to seek comparative contribution and/or indemnity against anyone, as this

Defendant may prove appropriate.

                                   FOURTEENTH DEFENSE

       This Defendant reserves the right to raise any additional affirmative defenses which may

arise during the discovery of this matter, including comparative fault of unknown third-parties,

and rights of indemnification and contribution against other parties or entities.




                                                 10
    Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 11 of 14 PageID #: 53



                                   FIFTEENTH DEFENSE

       This Defendant asserts, so as not to waive, any and all affirmative defenses provided for

in Rules 8 and 9 of the Federal Rules of Civil Procedure, including accord and satisfaction,

arbitration and award, assumption of risk, contributory negligence, discharge in bankruptcy,

duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches,

license, payment, release, res judicata, statute of frauds, statute of limitations, waiver, and any

other matter constituting an avoidance or affirmative defense.

                                   SIXTEENTH DEFENSE

       Plaintiff’s Amended Complaint, to the extent that it seeks punitive or exemplary

damages, violates this Defendant’s right to protection from “excessive fines” as provided in the

Eighth Amendment of the Constitution of the United States of America, and Article 1, Section 1

and Article 3, Section 5 of the Constitution of the State of West Virginia, and violates

Defendant’s right to substantive due process as provided in the Fourth and Fifth Amendments of

the Constitution of the United States of America and the Constitution of the State of West

Virginia and, therefore, fails to state a cause of action supporting the punitive or exemplary

damages claimed.

                                 SEVENTEENTH DEFENSE

       This Defendant asserts and reserves any and all affirmative defenses related to the

doctrine of qualified immunity from state negligence claims.

       WHEREFORE, having fully responded to the allegations contained in Plaintiff’s

Amended Complaint, this Defendant hereby respectfully requests that this Court dismiss

Plaintiff’s Amended Complaint, with prejudice, and award it the reasonable and appropriate




                                                11
    Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 12 of 14 PageID #: 54



attorney’s fees and costs incurred in the defense of this matter, together with any such further

relief deemed appropriate by this Honorable Court.

                     THIS DEFENDANT DEMANDS A JURY TRIAL.



                                            WEST VIRGINIA DIVISION OF
                                            CORRECTIONS AND REHABILITATION,

                                            By Counsel



                                            /s/ William E. Murray
                                            William E. Murray (WVSB #2693)
                                            ANSPACH MEEKS ELLENBERGER LLP
                                            900 Lee Street East, Suite 1700
                                            Charleston, West Virginia 25301
                                            304-205-8063 - telephone
                                            304-205-8062 – facsimile
                                            wmurray@anspachlaw.com




                                              12
     Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 13 of 14 PageID #: 55




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

MANDY DELLI-VENERI, Personal
Representative for the Estate of Randy S. Shull,

                      Plaintiff,
v.                                                          CIVIL ACTION NO. 2:19-cv-689
                                                            Honorable Joseph R. Goodwin
WEST VIRGINIA DIVISION OF CORRECTIONS
AND REHABILITATION; MICHAEL FLANAGAN,
in his individual official capacity as a correctional
officer employed at the Tygart Valley Regional Jail
and Correctional Facility; and BRITT ADKINS, in his
individual and official capacity as a correctional
officer employed at the Tygart Valley Regional Jail
and Correctional Facility,

                      Defendants.


                                   CERTIFICATE OF SERVICE

       I, William E. Murray, counsel for Defendant, West Virginia Division of Corrections and

Rehabilitation, do hereby certify that on the 30th day of September, 2019, I electronically filed

the foregoing “Answer of Defendant, West Virginia Division of Corrections and

Rehabilitation, to Plaintiff’s Amended Complaint” with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to the following CM/ECF

participant:

                           Lonnie C. Simmons (WVSB #3406)
                   DIPIERO SIMMONS McGINLEY & BASTRESS, PLLC
                                     P. O. Box 1631
                             Charleston, West Virginia 25326
                                           and
                            William T. Nestor (WVSB #9862)
                             WILLIAM T. NESTOR, PLLC
                                  1062 Harrison Avenue
                              Elkins, West Virginia 26241



                                               13
Case 2:19-cv-00689 Document 4 Filed 09/30/19 Page 14 of 14 PageID #: 56




                                /s/ William E. Murray
                                William E. Murray (WVSB #2693)
                                ANSPACH MEEKS ELLENBERGER LLP
                                900 Lee Street East, Suite 1700
                                Charleston, West Virginia 25301
                                304-205-8063 - telephone
                                304-205-8062 – facsimile
                                wmurray@anspachlaw.com




                                  14
